Hinman, J. (dissenting).
I dissent and vote to reverse the order appointing
the receiver on the ground that the action in partition must proceed under the laws of the State of New York, where the property is situated; that the motion papers show that the alleged death of intestate is predicated only on a presumption of death not available under the laws of this State; and that the action is prematurely brought and furnishes no warrant for the appointment of a receiver. (Civ. Prac. Act, § 974; 34 Cyc. 35; People v. Mayor, 19 How. Pr. 289, 306; Hastings v. Tousey, 121 App. Div. 815.) Rhodes, J., concurs.